Title: To James Madison from William Savage, 25 March 1802 (Abstract)
From: Savage, William
To: Madison, James


25 March 1802, Kingston, Jamaica. Encloses a list of American seamen discharged from [British] ships of war at Kingston since his last list. Also sends a list of “Americans still on board the navy here” and suggests that many can be liberated if documents are sent in a timely manner. There are more than forty warships at Kingston; Great Britain intends to keep a strong force “during the attempts of the French to subjugate the Colony of Hispaniola.” Has found it necessary since January to assist great numbers of American sailors in finding passage to the U.S. and provisioning them while at Kingston.
 

   
   RC and enclosures (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). RC 2 pp. First page written at the bottom of a copy of Savage’s 12 Feb. 1802 dispatch (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:464). Docketed by Brent as received 30 June. Enclosures are a list of “American Seamen discharged from British Ships of War since 19 December 1801” (2 pp.) and a “list of persons on board the several ships of war on the Jamaica Station represented to be Americans,” dated 25 Mar. 1802 (2 pp.).



   
   A full transcription of this document has been added to the digital edition.

